Citation Nr: 0118709	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation of a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's uncle


ATTORNEY FOR THE BOARD

J. Michael Owens 


INTRODUCTION

The appellant had active service in the Marine Corps from 
September 1987 to April 1991.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas which 
continued the 10 percent rating for post operative removal of 
fragments of the right lateral meniscus and post operative 
repair of the anterior cruciate ligament with post operative 
joint disease.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's right knee disability is currently 
manifested by subjective complaints of pain, weakness, and 
numbness in the right knee, with a diagnosis of compartment 
traumatic arthritis.

3.  X-ray evaluations demonstrated narrowing of the right 
knee joint space.  

4.  There is no valgus or instability of the right knee.  

5.  No pain was elicited during the range of motion 
measurements of the right knee.

6.  The appellant has a range of motion in his right knee of 
0 degrees of extension and 150 degrees of flexion.  

7.  The right knee has experienced no significant loss or 
limitation.

8.  Based on clinical findings, there is evidence of slight, 
but no more than slight, right knee disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post 
operative removal of fragments of the right lateral meniscus 
and post operative repair of the anterior cruciate ligament 
with mild degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 
4.59, 4.71, Diagnostic Code 5003, 5010, 5256, 5257, 5258, 
5259, 5260, 5261, 5261, 5262, 5263 (2000); VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997) (Precedent Opinion of the General 
Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the appellant's claim for 
increased compensation for a right knee disability, currently 
evaluated as 10 percent disabling, have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
knee disability than those already of record would.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the October 1999 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC) issued in April 2000.  The Board finds that 
the discussions in the rating decisions, SOC, SSOC and RO 
letters sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability consists of 
reports from the appellant's personal physician, the reports 
from the VA medical examinations conducted in Shreveport, 
Louisiana, and the testimony given by the appellant in May 
2001.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The RO granted service connection for post operative removal 
of fragments of the right lateral meniscus and post operative 
repair of the anterior cruciate ligament in November 1991, 
and assigned a 20 percent rating.  The RO, in March 1994, 
reduced the award to 10 percent.  The 10 percent rating has 
remained in effect to the present.

The appellant underwent a VA medical examination in January 
1999.  He complained of daily pain in his right knee and 
stated that periodically the knee will lock up on him.  He 
provided the evaluator VA records that indicate the locking 
began around June of 1998.  On physical examination, no 
swelling or tenderness was noted.  Range of motion was noted 
to be 0 degrees of extension and 150 degrees of flexion.  X-
ray evaluations demonstrated narrowing of the knee joint 
space.  The cortical margins were satisfactory.  There was a 
minor spurring of the tibia and femoral condyles.  No pain 
was elicited during the range of motion measurements.  The 
examiner diagnosed mild degenerative joint disease with no 
significant loss or limitation.

The evidence of record includes a written statement from a 
private physician dated in October 1999.  This physician 
found that the appellant had a palpable osteoarthretic ridge 
along the medial joint line and noted no effusion or 
crepitation on motion.  The anterior cruciate was stable.  A 
subsequent treatment report, dated in September 2000 
indicated crepitation on motion.  The doctor further 
diagnosed the appellant with medial compartment traumatic 
arthritis of 3+.

The Board notes that the applicable regulations contain a 
number of provisions relating to the knee, but none of these 
provisions specifically refer to the evaluation of post 
operative removal of fragments of the right lateral meniscus 
and post operative repair of the anterior cruciate ligament.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f).

Regarding limitation of motion, a noncompensable evaluation 
is warranted when flexion of the leg is limited to 60 degrees 
or extension is limited to 5 degrees.  A 10 percent 
evaluation is warranted when flexion of the leg is limited to 
45 degrees, or extension is limited to 10 degrees.  An 
evaluation of 20 percent is warranted when there is 
limitation of flexion of the leg to 30 degrees or limitation 
of extension of the leg to 15 degrees.  An evaluation of 30 
percent is warranted when there is limitation of flexion of 
the leg to 15 degrees, or limitation of extension of the leg 
to 20 degrees.  Higher evaluations are warranted for greater 
limitation of extension of the leg.  Diagnostic Codes 5260 
and 5261.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 58.  Other factors to consider are 
the degree of limitation of motion that the appellant has, 
which in this case is slight, and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported; 
however, no muscle atrophy or weakness has been demonstrated 
and there is no clinical evidence of any muscle spasm.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
appellant must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).
The Board will also analyze whether compensable evaluations 
are warranted for any other manifestations that may be rated 
under Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 
and 5263.  Not all of these diagnostic codes are appropriate 
for application in this case.

The Board first notes that several diagnostic codes 
pertaining to the knee are not applicable in this case.  The 
appellant does not have ankylosis of his right knee; 
accordingly, an evaluation under Diagnostic Code 5256 is not 
appropriate.  Review of the medical evidence of record 
indicates that Diagnostic Code 5259 is not for application 
because the appellant has not undergone removal of the 
semilunar cartilage.  As there is no objective clinical 
evidence of dislocated cartilage, with frequent episodes of 
"locking," and right knee effusion, Diagnostic Code 5258 is 
not for application.

As discussed above, Diagnostic Code 5260 covers limitation of 
flexion of the leg.  Diagnostic Code 5261 covers limitation 
of extension of the leg.  The normal range of motion of the 
knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II.  The most recent 
examination report shows that the veteran was able to flex 
the right knee to 150 degrees and extension was to 0 degrees.  
Therefore, the limitations of flexion and extension reported 
in recent examination and treatment records would be 
noncompensable under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5257, where there is recurrent 
subluxation, lateral instability or other impairment of a 
knee, a 10 percent evaluation may be assigned where the 
disability is slight; 20 percent for moderate disability; and 
a maximum 30 percent disability evaluation is warranted for 
severe impairment.

While the appellant has stated that his right knee locks and 
gives way, there is no recent medical evidence of subluxation 
or lateral instability of the right knee.  With regard to 
incoordination or interference with standing or 
weightbearing, the Board notes that the appellant has made 
consistent complaints of knee pain.  It appears from the 
rating actions on file that the current compensable rating of 
10 percent contemplates painful or limited motion under 
Diagnostic Code 5010 and 38 C.F.R. § 4.59.  Consideration has 
been given to assigning a separate rating for other function 
impairment, per the Opinion of the VA General Counsel Number 
23-97.  See 62 Fed. Reg. 63604 (1997).  In this case, the 
medical evidence does not currently demonstrate locking, 
instability, subluxation, or other manifestation that would 
warrant a separate 10 percent rating.  Thus, the 10 percent 
rating is based on the functional limitations described in 
the absence of instability and subluxation.  In the absence 
of such additional and separate disability, a separate or 
higher rating is not in order.

As the appellant underwent surgery during service the Board 
has also considered whether the surgical scars warrant 
separate compensable evaluations.  Residual superficial 
scarring resulting from the injury must be poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, § 
4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Part 4, Diagnostic Code 7805.  The record as a whole 
does not show that the post surgical scars are productive of 
any significant functional impairment, nor otherwise 
disabling.  The claims file does not indicate that the 
appellant has ever complained of scarring residuals.  As the 
scars have not been shown to result in functional limitation 
of the right knee, a separate rating is not warranted.

The Board finds that a rating of 10 percent under Diagnostic 
Code 5010 is warranted for the demonstrated functional loss 
in the right knee.  However, the Board can find no basis 
under this or any other Diagnostic Code to grant the 
appellant an evaluation in excess of 10 percent for the right 
knee.  Hence, the evidence supports no more than a schedular 
rating of 10 percent for the right knee.

An extraschedular evaluation is not warranted for the 
appellant's service-connected right knee disability at issue 
in this case since the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the right knee 
disability has not required any post-service period of 
hospitalization and the right knee disability has not, in and 
of itself, markedly interfered with employment.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the right knee disability 
than that commensurate with the respective assigned rating.  
Therefore, the regular schedular standards, with the 
evaluation currently assigned, adequately compensates the 
appellant for any adverse industrial impact caused by his 
right knee disability.

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
an increased compensable evaluation for post operative 
removal of fragments of the right lateral meniscus and post 
operative repair of the anterior cruciate ligament have not 
been met.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for the appellant's service-connected 
residuals from post operative removal of fragments of the 
right lateral meniscus and post operative repair of the 
anterior cruciate ligament with mild degenerative joint 
disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

